Citation Nr: 1754957	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to service-connected Meniere's disease.

2.  Entitlement to service connection for a benign trigeminal schwannoma, to include as secondary to noise exposure and/or head trauma sustained in service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's heart condition, to include palpitations, are not the result of disease or injury in active service, and are not proximately due to, or aggravated by, the service-connected Meniere's disease.

2.  The Veteran's benign trigeminal schwannoma is not the result of disease or injury in active service, to include noise exposure and/or head trauma sustained in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart condition, to include as secondary to service-connected Meniere's disease, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for a benign trigeminal schwannoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.

Benign Trigeminal Schwannoma

The Veteran contends that his benign trigeminal schwannoma is related to service.  Specifically, he contends that his benign trigeminal schwannoma is either related to the noise-induced trauma he sustained to his right ear during service, or to the head trauma he sustained during service in February 1978.  

Private treatment records showed the Veteran was diagnosed with a benign right trigeminal schwannoma in May 2010, and that the tumor was subsequently surgically removed later that same month.  Further, the Veteran's service treatment records indicated that the Veteran did suffer from head trauma in February 1978, and that he also suffered noise-induced trauma to his right ear when a bomb went off on his right side during basic training.  Thus, as the evidence shows the Veteran has a current disability, as well as an in-service occurrence, this claim turns on whether the nexus element can be satisfied.

In August 2010, the Veteran submitted a medical article from Healthline to support his claim.  The article stated that small acoustic neuromas usually interfere with the functioning of the vestibulocochlear nerve, and that the most common first symptom of an acoustic neuroma is hearing loss, which is often accompanied by tinnitus.  Additionally, in September 2013, the Veteran's private physician, Dr. G.M., stated that some studies have shown a relationship between a vestibular schwannoma (acoustic neuroma) and exposure to loud noise on a consistent basis.  

At a July 2016 VA examination, the Veteran was diagnosed with a right trigeminal nerve schwannoma, status-post surgical resection, with residual trigeminal sensory neuropathy.  The examiner opined that the Veteran's benign right trigeminal schwannoma was less likely than not incurred in, caused by, or related to an incident in service, to include any noise exposure or head trauma in service.  In support, the examiner stated that the September 2013 opinion by the Veteran's private physician did not apply, as the Veteran was diagnosed with a right trigeminal nerve schwannoma, and not a vestibular or acoustic schwannoma.  He also noted that a trigeminal schwannoma only affects the fifth cranial nerve, and that this nerve does not affect a person's hearing or sense of balance.  Further, the examiner stated that the medical based literature shows an association of schwannomas with a genetic condition called neurofibromatosis, a history of parathyroid adenomas, and childhood exposure to low dose radiation, while there is only conflicting studies to suggest noise exposure is a risk factor for schwannomas.  

An addendum opinion was obtained in May 2017.  The examiner again opined that the Veteran's benign right trigeminal schwannoma was less likely than not incurred in, caused by, or related to an incident in service.  In support, the examiner noted he reviewed the Veteran's statements in the record that he suffered a severe head injury in service; however, he explained that a review of the Veteran's service treatment records did not show any evidence of typical symptoms for a trigeminal neuroma, to include pain, numbness, and/or paresthesias in the distribution of one or more branches of the fifth cranial nerve.  The examiner stated that based on a lack of these symptoms during service, and based on the time gap of about thirty years from discharge from military service to diagnosis in May 2010, it was less likely than not that the Veteran's schwannoma either began in service or is otherwise related to service.  Additionally, the examiner explained that while evidence-based medical literature included conflicting studies on whether noise exposure was a risk factor for schwannomas, a direct cause and effect relationship between noise exposure and schwannomas has not been established.  Lastly, the examiner added that a review of evidence-based medical information did not establish a cause and effect relationship between head trauma as a risk or aggravating factor for trigeminal schwannomas.  

Based on the above, the Board finds that the evidence weighs against the Veteran's claim that his benign trigeminal schwannoma is related to his military service.  There is no competent evidence of record to refute the findings from the July 2016 examination report, and the Board finds that the July 2016 and May 2017 VA examiners' opinions are the most probative evidence of record, as these opinions are based on factually correct premises and contain thorough rationale.  

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology of his benign trigeminal schwannoma.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, determining whether the Veteran's benign trigeminal schwannoma had its onset in service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for a benign trigeminal schwannoma, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.

Heart Condition

The Veteran contends that his heart condition is related to service.  Specifically, he contends that he began to have palpitations, or a racing heart, during service, and that these were early manifestations of his currently diagnosed cardiovascular conditions.  Alternatively, he contends that his heart condition is secondary to his service-connected Meniere's syndrome.

Private treatment records showed the Veteran was diagnosed with coronary artery disease in May 2007 after he complained of dizziness and chest pressure.  Additionally, at a July 2016 VA heart examination, the examiner diagnosed the Veteran with paroxysmal supraventricular tachycardia, non-obstructing coronary artery disease, and mild left ventricular hypertrophy secondary to hypertension.  Further, the Veteran is currently service-connected for Meniere's syndrome.  Thus, this case turns on whether the nexus element can be satisfied.  

As noted above, at a July 2016 VA heart examination, the examiner diagnosed the Veteran with paroxysmal supraventricular tachycardia, non-obstructing coronary artery disease, and mild left ventricular hypertrophy secondary to hypertension.  The examiner opined that the Veteran's heart conditions were less likely than not related to his military service.  In support, the examiner noted the Veteran's alleged symptoms of heart palpitations (racing heart) during and since service; however, he noted that review of the Veteran's service treatment records revealed no such reported symptoms.  The examiner specifically noted that while in 1975 the Veteran reported chest pain, he had a normal EKG done as part of a routine medical examination in 1977, and he reported no cardiovascular complaints.  Further, the examiner noted that in the 1979 separation examination report, there were no cardiovascular complaints reported by the Veteran, and no cardiovascular abnormalities noted on clinical examination.  The examiner stated that due to the lack of symptoms and abnormalities noted in the Veteran's service treatment records, coupled with the time gap between discharge from service and evidence of a diagnosis of a heart condition, his heart conditions were less likely than not related to his military service.  

Additionally, the July 2016 examiner opined that the Veteran's heart conditions were less likely than not proximately due to, or the result of, the Veteran's service-connected Meniere's disease.  In support, the examiner stated that review of evidence-based medical information did not demonstrate that a cause and effect relationship or aggravating factor had been established between Meniere's disease and non-obstructing coronary artery disease or paroxysmal supraventricular tachycardia.  

An addendum opinion was obtained in May 2017.  The examiner again opined that the Veteran's heart conditions were less likely than not related to the Veteran's military service, or secondary to his service-connected Meniere's disease.  The examiner specifically noted the Veteran's statements, as well as his spouse's statements, that he experienced palpitations, or a racing heart, during and since service.  However, the examiner also noted that while the Veteran sought treatment for his other medical problems in service, to include Meniere's disease, there is no evidence of cardiovascular complaints related to any cardiac disease noted in his service treatment records.  The examiner essentially found the Veteran's current reports of having heart palpitations in service to not be credible because, he believed that such symptoms would have been symptoms to "be worried about" and a strong reason for the Veteran to seek for medical evaluation, noting that the Veteran did seek medical treatment for other medical problems like his issue with "Meniere's disease."  He also noted that there is no evidence of such complaints in the Veteran's STRs, even when the Veteran was seeking attention for muscular chest pain and had an EKG as part of a routine check-up.  The examiner summarized that based on the time gap of at least 27 years between discharge from active duty and the diagnosis of the Veteran's heart conditions, plus the lack of evidence of symptoms noted in the Veteran's service treatment records (when such symptoms would have likely been reported), he believed that the Veteran's heart conditions less likely than not were related to his military service.  Lastly, the examiner again noted that there is no evidence-based medical information demonstrating a relationship between the Veteran's cardiac conditions and Meniere's disease.  

Thus based on the above, the Board finds that the evidence weighs against the onset of the Veteran's heart conditions during the Veteran's period of service or as secondary to his service-connected Meniere's disease.  There is no competent evidence of record to refute the findings from the July 2016 examination report, and the Board finds that the July 2016 and May 2017 VA examiners' opinions are the most probative evidence of record, as these opinions are based on factually correct premises and contain thorough rationale.  

Moreover, the Board acknowledges the lay statements by the Veteran and his spouse in support of his claim and regarding the medical etiology of his heart condition.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, determining whether the Veteran's heart conditions had their onset in service or are secondary to his service-connected Meniere's disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for a heart condition, and service connection of a direct or secondary basis is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for a heart condition is denied.

Service connection for a benign trigeminal schwannoma is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


